DETAILED ACTION
Allowable Subject Matter
Claims 1-29 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 (and, similarly claim 14) introduces at least “…wherein the lower section of the housing tilts relative to the upper section of the housing about the pivot member when the drill pipe is rotationally stationary to allow drilling of a curved section of the wellbore, and wherein rotating the drill pipe causes a reduction of the tilt between the upper section and the lower section to allow drilling of a straighter section of the wellbore…” and “…wherein the pivot member comprises a first pin through a wall of the housing and a second pin through the wall of the housing…”, in which the combination of the limitations are not taught by teachings of closest reference, Smith et al. (WO 2013/122603 A1; herein “Smith”). The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would destroy the operation of Smith.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676